The record on appeal is insufficient to pass upon the issue of identity between the landlord and the owners of the business who seek the housing accommodations for a business use. It appears that there is a difference in the composition of the individuals who constitute the landlord and the individuals who constitute the business for which the housing accommodations are sought. While the son is interested in both the building and the. business and all of the parties interested in the business and the building are members of the same immediate family, it is not clear what arrangement would be devised between all concerned for the occupancy of space in the building by the business. It is not apparent that the arrangement would involve a withdrawal of the housing accommodations from the rental market or that any arrangement would be consistent with the purposes of the State Residential Rent Law (L. 1946, ch. 274, as amd.) and justify the granting of an order of eviction under section 54 of the State Rent and Eviction Regulations. We will not say that an appropriate arrangement may not be effected under the circumstances, but we cannot say that the present record justifies the determination made by the State Rent Administrator, which determination has been affirmed by the orders appealed from. The orders appealed from are modified to remand the matters to the State Rent Administrator for such further consideration, fact-finding and determination as are required to pass upon the issue involved. Settle order. Concur — Peck, P. J., Botein, Frank, Bergan and Bastow, JJ.